



Exhibit 10.2
PIONEER ENERGY SERVICES CORP.
2019 EMPLOYEE INCENTIVE PLAN
1.Purpose. This Pioneer Energy Services Corp. 2019 Employee Incentive Plan (the
“Plan”) is designed to align the interests of Pioneer Energy Services Corp. (the
“Company”) and certain select employees of the Company and its subsidiaries
(collectively, the “Company Group”).
2.Adoption of the Plan. The Company, intending to be legally bound, hereby
adopts the Plan effective as of October 1, 2019 (the “Effective Date”). The Plan
shall be in effect from the Effective Date and shall continue until the earlier
of (a) the date the Plan is terminated by the Company in accordance with
Section 7(f) or (b) December 31, 2020, subject, in each case, to the
satisfaction of all obligations of the Company or its successor entities
hereunder.
3.Definitions. For purposes of the Plan:
(a)“Adjusted EBITDA” means income (loss) before interest expense, income tax
(expense) benefit, depreciation and amortization, impairment, and any loss on
extinguishment of debt, each as determined in accordance with past practice and
as may be adjusted by the Administrator from time-to-time to exclude
extraordinary or one-time events and to exclude classes of expenses that were
not taken into account in setting the Adjusted EBITDA Performance Goal.
(b)“Administrator” means the Committee.
(c)“Annual Performance Bonus” means an annual incentive bonus opportunity
granted to a Participant under Section 5(b).
(d)“Award Letter” means a letter agreement evidencing the award of an Annual
Performance Bonus, a Quarterly Performance Bonus or a Regular Quarterly Bonus
under the Plan and specifying any additional terms and conditions with respect
thereto, as determined by the Administrator in its sole discretion consistent
with the terms of the Plan.
(e)“Board” means the Company’s Board of Directors.
(f)“Bonus Eligible Salary” means, with respect to any Performance Period, a
Participant’s actual earned base salary for such Performance Period, excluding
any allowances, supplements or other non-ordinary course or similar amounts paid
to such Participant (as determined by the Administrator).
(g)“Cause” means, with respect to a Participant, such Participant’s (i)
conviction of, or plea of guilty or nolo contendere to (A) any felony (except
for vehicular-related felonies, other than manslaughter or homicide) or (B) any
crime (whether or not a felony) involving dishonesty, fraud, or breach of
fiduciary duty; (ii) willful misconduct in connection with the performance of
services to the Company Group; (iii) ongoing failure or refusal after written
notice, other than by reason of Disability or ill health, to faithfully and
diligently perform the usual and customary duties of Participant’s employment;
(iv) failure or refusal after written notice to comply with the reasonable
written policies, standards and regulations of the Company which, from time to
time, may be established and disseminated; or (v) material breach of any terms
related to the Participant’s employment in any applicable agreement; provided
that the conduct described in clauses (iii) through (v) shall not constitute
Cause unless the Company has provided Participant with written notice of such
conduct within ninety (90) days of any officer of the Company (other than the
Participant) having knowledge of such conduct, and Participant fails to cure
such conduct within thirty (30) days of receiving such notice.
(h)“Code” means the Internal Revenue Code of 1986, as amended.





--------------------------------------------------------------------------------





(i)“Commencement Date” means the date on which a Participant commences
participation in the Plan, as set forth in his or her Award Letter or otherwise
communicated to such Participant.
(j)“Committee” means the Compensation Committee of the Board; provided, however,
that the Board, in its sole discretion, may at any time and from time to time
exercise any and all rights and duties of the Committee under the Plan.
(k)“Company Group” has the meaning set forth in Section 1.
(l)“Disability” means a permanent and total disability within the meaning of
Section 22(e)(3) of the Code.
(m)“Fiscal Quarter” means each calendar quarter beginning on or after October 1,
2019.
(n)“Participant” has the meaning set forth in Section 4.
(o)“Performance Bonus” means an Annual Performance Bonus or a Quarterly
Performance Bonus.
(p)“Performance Goals” means the goals for the Performance Metrics as
established by the Administrator for each Performance Period and set forth in
the Award Letter or otherwise communicated to each Participant.
(q)“Performance Metric” means the specific performance criteria used in
determining the Performance Goals. Performance Metrics may include, without
limitation, Adjusted EBITDA, safety metrics (including, without limitation,
total recordable incident rate (TRIR)), or any other performance criteria
determined by the Administrator in its sole discretion, and, in each case, may
be based on the Company as a whole or any individual business or division (or
group of businesses or divisions) thereof and may be calculated based on
applicable accounting principles or such other methodology as determined
appropriate by the Administrator. The Administrator may, in its discretion,
adjust any Performance Metric on a pro forma basis or otherwise to take into
account (x) any acquisitions or dispositions consummated during any Performance
Period or otherwise affecting the Performance Goals, (y) any material change in
the Company’s business plan or (z) any other event or circumstance as determined
appropriate. The determination of the Performance Metrics (and calculations
thereof) and any adjustments thereto by the Administrator shall be final,
conclusive and binding on all Participants and other persons.
(r)“Performance Period” means: (a) in the case of a Quarterly Performance Bonus,
each Fiscal Quarter; and (b) in the case of an Annual Performance Bonus, each
calendar year beginning with the 2019 calendar year.
(s)“Quarterly Performance Bonus” means a quarterly incentive bonus opportunity
granted to a Participant under Section 5(a).
(t)“Regular Quarterly Bonus” or “Quarterly Bonus” means, in the case of any
Participant, the quarterly bonus, if any, payable to such Participant under
Section 6 in respect of the applicable Fiscal Quarter.
(u)“Section 409A” means Section 409A of the Code.
(v)“Stretch Performance” means the Performance Goal established for maximum or
“stretch” performance as established by the Administrator for any Performance
Period and set forth in the Award Letter or otherwise communicated to each
Participant.
(w)“Target Bonus” means, with respect to a Participant, such Participant’s
target Performance Bonus opportunity for a Performance Period. A Participant’s
Target Bonus amount shall be determined by the Administrator in its discretion
and shall equal a percentage of the Participant’s Bonus Eligible Salary. A
Participant’s Target Bonus shall be set forth in the Participant’s Award Letter.





--------------------------------------------------------------------------------





(x)“Target Performance” means the Performance Goal established for target
performance as established by the Administrator for any Performance Period and
set forth in the Award Letter or otherwise communicated to each Participant.
(y)“Threshold Performance” means the Performance Goal established for threshold
performance as established by the Administrator for any Performance Period and
set forth in the Award Letter or otherwise communicated to each Participant.
4.Eligible Participants. Each employee of the Company Group designated by the
Administrator from time to time shall be a “Participant” under the Plan
effective as of such Participant’s Commencement Date. To the extent any employee
of the Company is a Participant, he or she will not be eligible to participate
in any other form of incentive or bonus plan provided by the Company other than
any retention plans.
5.Performance Bonuses. Unless otherwise determined by the Administrator:
(a)Quarterly Performance Bonus Opportunity. Each Participant selected by the
Administrator to receive a Quarterly Performance Bonus shall be eligible to
receive a Quarterly Performance Bonus for each Performance Period with a bonus
opportunity equal to his or her Target Bonus. The amount of the Quarterly
Performance Bonus shall be determined based upon achievement of the applicable
Performance Goals and may be allocated among such Performance Goals as
determined by the Administrator; provided that the Administrator may, in its
sole discretion, reduce the amount of any Quarterly Performance Bonus to take
into account individual Participant performance and/or objective attainment.
With respect to each Performance Goal, a Participant shall be eligible to
receive, (i) upon achievement of Threshold Performance, 50% of the Target Bonus
allocable to such Performance Goal, (ii) upon achievement of Target Performance,
100% of the Target Bonus allocable to such Performance Goal, and (iii) upon
achievement of Stretch Performance, 150% (or such other percentage determined
appropriate by the Administrator) of the Target Bonus allocable to such
Performance Goal (with payments for performance between Threshold Performance
and Target Performance, or between Target Performance and Stretch Performance,
calculated on the basis of straight-line interpolation). Notwithstanding the
foregoing, (A) each Participant who commences employment with the Company Group
in, or is promoted or transferred within the Company Group to, a position
selected to participate in the Plan during a Performance Period and receive a
Quarterly Performance Bonus shall be eligible to receive a prorated Quarterly
Performance Bonus for such Performance Period based on such person’s
Commencement Date (and, to the extent promoted or transferred between eligible
positions, the Quarterly Performance Bonus (and any Performance Goals or other
terms and conditions related thereto) will be adjusted to reflect the change in
position as determined appropriate by the Administrator (including, without
limitation, prorating the Quarterly Performance Bonus among multiple Performance
Goals and Performance Metrics, as appropriate)); and (B) each Participant who
remains employed by the Company Group, but is demoted or transferred within the
Company Group to a position otherwise ineligible to participate in the Plan
during a Performance Period, shall be eligible to receive a prorated Quarterly
Performance Bonus based on the period during such Performance Period in which he
or she was eligible to participate in the Plan and receive Quarterly Performance
Bonus.
(b)Annual Performance Bonus Opportunity. Each Participant selected by the
Administrator to receive an Annual Performance Bonus shall be eligible to
receive an Annual Performance Bonus for each Performance Period with a bonus
opportunity equal to his or her Target Bonus. The amount of the Annual
Performance Bonus shall be determined based upon achievement of the applicable
Performance Goals and may be allocated among such Performance Goals as
determined by the Administrator; provided that the Administrator may, in its
sole discretion, reduce the amount of any Annual Performance Bonus to take into
account individual Participant performance and/or objective attainment. With
respect to each Performance Goal, a Participant shall be eligible to receive,
(i) upon achievement of Threshold Performance, 50% of the Target Bonus allocable
to such Performance Goal, (ii) upon achievement of Target Performance, 100% of
the Target Bonus allocable to such Performance Goal, and (iii) upon achievement
of Stretch Performance, 150% (or such other percentage determined appropriate by
the Administrator) of the Target Bonus allocable to such Performance Goal (with
payments for performance between Threshold Performance and Target Performance,
or between Target Performance and Stretch Performance, calculated on the basis
of straight-line interpolation). Notwithstanding the foregoing and except as
otherwise set forth in an Award Letter, (A) each Participant who commences
employment with the Company Group in, or is promoted or transferred within the





--------------------------------------------------------------------------------





Company Group to, a position selected to participate in the Plan during a
Performance Period and receives an Annual Performance Bonus shall be eligible to
receive a prorated Annual Performance Bonus for such Performance Period based on
such person’s Commencement Date (and, to the extent promoted or transferred
between eligible positions, the Annual Performance Bonus (and any Performance
Goals or other terms and conditions related thereto) will be adjusted to reflect
the change in position as determined appropriate by the Administrator
(including, without limitation, prorating the Annual Performance Bonus among
multiple Performance Goals and Performance Metrics, as appropriate)); and (B)
each Participant who remains employed by the Company Group, but is demoted or
transferred within the Company Group to a position otherwise ineligible to
participate in the Plan during a Performance Period, shall be eligible to
receive a prorated Annual Performance Bonus based on the period during such
Performance Period in which he or she was eligible to participate in the Plan
and receive an Annual Performance Bonus.
(c)Performance Bonus Payments.
(i)Subject to the provisions of the Plan (including Section 5(d)) and any Award
Letter, each Participant shall be eligible to receive his or her Performance
Bonus based upon the extent to which the Performance Goals have been achieved
for the applicable Performance Period. Promptly after the end of a Performance
Period and as soon thereafter as financials for the Performance Period are
estimable, the Administrator shall certify the degree to which the applicable
Performance Goals have been achieved and the amount of the Performance Bonus
payable to each Participant hereunder. Any Performance Bonus required to be made
under the Plan shall be paid in cash, by the applicable member of the Company
Group, in the calendar month following the end of the applicable Performance
Period and in any event not later than thirty (30) days after the end of the
applicable Performance Period. Except as otherwise may be provided by the
Administrator, in its sole discretion, no Performance Bonus shall be payable in
respect of a Performance Period unless the Threshold Performance has been
achieved for such Performance Period.
(d)Termination of Employment.
(i)In order to earn a Performance Bonus for a Performance Period, a Participant
must remain actively employed by the Company Group (and not have been provided
or received any notice of termination of employment with the Company Group)
through the date on which such Performance Bonus is paid. For the avoidance of
doubt except as set forth in Section 5(d)(ii), a Participant whose employment
with the Company Group terminates for any reason (including the Participant’s
resignation) before the payment date of a Performance Bonus shall forfeit the
right to such Performance Bonus.
(ii)Notwithstanding Section 5(d)(i), if the employment of a Participant is
terminated due to such Participant’s Disability or death or termination by the
Company Group without Cause (and as of the date of termination (the “Termination
Date”) such Participant was otherwise eligible to receive a Performance Bonus),
the Participant (A) will continue to be eligible to receive payment of any
Performance Bonus for any Performance Period ending prior to the Termination
Date, payable in accordance with, as applicable, Section 5(a) or Section 5(b);
provided that such Participant will not be entitled to any such payments to the
extent that, on or following the Termination Date, he or she breaches any
written agreement with any member of the Company Group.
6.Regular Quarterly Bonuses. Unless otherwise determined by the Administrator:
(a)Regular Quarterly Bonus Opportunity. Each Participant selected by the
Administrator to receive a Regular Quarterly Bonus shall be eligible to receive
a Regular Quarterly Bonus for a Fiscal Quarter with a bonus opportunity equal to
a percentage of the Participant’s Bonus Eligible Salary as determined by the
Administrator. Notwithstanding the foregoing, (A) each Participant who commences
employment with the Company Group in, or is promoted or transferred within the
Company Group to, a position selected to participate in the Plan and receive a
Regular Quarterly Bonus during a Fiscal Quarter shall be eligible to receive a
prorated Regular Quarterly Bonus for such Fiscal Quarter based on such person’s
Commencement Date (and, to the extent promoted or transferred between eligible
positions, the Regular Quarterly Bonus (and any other terms and conditions
related thereto) will be adjusted to reflect the change in position as
determined appropriate by the Administrator; and (B) each Participant who
remains employed by the Company Group, but is demoted or transferred within the
Company Group to a position otherwise ineligible to participate in the Plan
during a Fiscal Quarter, shall be eligible to receive a prorated Regular
Quarterly





--------------------------------------------------------------------------------





Bonus based on the period during such Fiscal Quarter in which he or she was
eligible to participate in the Plan and receive a Regular Quarterly Bonus.
(b)Payment of Regular Quarterly Bonuses.
(i)Subject to the provisions of the Plan (including Section 6(c)) and any Award
Letter, any Regular Quarterly Bonus required to be paid under the Plan shall be
paid in cash by the applicable member of the Company Group, in the calendar
month following the end of the applicable Fiscal Quarter and in any event not
later than thirty (30) days after the end of the applicable Fiscal Quarter.
(c)Termination of Employment.
(i)In order to earn a Regular Quarterly Bonus for a Fiscal Quarter, a
Participant must remain actively employed by the Company Group (and not have
been provided or received any notice of termination of employment with the
Company Group) through the date on which such Regular Quarterly Bonus is paid.
For the avoidance of doubt except as set forth in Section 6(c)(ii), a
Participant whose employment with the Company Group terminates for any reason
(including the Participant’s resignation) before the payment date of a Regular
Quarterly Bonus shall forfeit the right to such Regular Quarterly Bonus.
(ii)Notwithstanding Section 6(c)(i), if the employment of a Participant is
terminated due to such Participant’s Disability or death or termination by the
Company Group without Cause (and as of the Termination Date such Participant was
otherwise eligible to receive a Regular Quarterly Bonus), the Participant (A)
will continue to be eligible to receive payment of any Regular Quarterly Bonus
for any Fiscal Quarter ending prior to the Termination Date, payable in
accordance with Section 6(b); provided that such Participant will not be
entitled to any such payments to the extent that, on or following the
Termination Date, he or she breaches any written agreement with any member of
the Company Group.
7.Plan Administration.
(a)The Plan shall be administered by the Administrator. The Administrator is
given full authority and discretion within the limits of the Plan to establish
such administrative measures as may be necessary to administer and attain the
objectives of the Plan. The Administrator (or its delegate, as applicable) shall
have full power and authority to construe and interpret the Plan, and any good
faith interpretation by the Administrator (including, without limitation, any
determination as to Disability, termination of employment and nature thereof,
“active employment,” Performance Goal achievement, bonus levels and adjustments,
and payment timing) shall be binding on all Participants and shall be accorded
the maximum deference permitted by law.
(b)All rights and interests of Participants under the Plan shall be
non-assignable and nontransferable, and otherwise not subject to pledge or
encumbrance, whether voluntary or involuntary, other than by will or by the laws
of descent and distribution. In the event of any sale, transfer or other
disposition of all or substantially all of the Company’s assets or business,
whether by merger, stock sale, consolidation or otherwise, the Company may
assign the Plan and all obligations hereunder.
(c)The Company may deduct all applicable taxes and any other withholdings
required to be withheld with respect to the payment of any award pursuant to the
Plan. The Company is not making any warranties or representations to any
Participant with respect to the income tax consequences of the grant or payment
of any amount payable hereunder and no Participant is in any manner relying on
the Company or any of its representatives for an assessment of such tax
consequences. Each Participant is hereby advised to consult with his or her own
tax advisor with respect to any tax consequences associated with the amounts
payable hereunder. The Company shall not be required to establish any special or
separate fund or to make any other segregation of assets to ensure the payment
of any award provided for hereunder.
(d)Any payment to a Participant in accordance with the provisions of the Plan
shall, to the extent thereof, be in full satisfaction of all claims against the
Company Group, and the Company may require the Participant,





--------------------------------------------------------------------------------





as a condition precedent to such payment, to execute a receipt and release to
such effect. Any payments to a Participant in accordance with the provisions of
the Plan shall be subject to any clawback or similar policy adopted by the
Company pursuant to the Dodd-Frank Wall Street Reform and Consumer Protection
Act or otherwise, and any rules and regulations promulgated thereunder.
(e)Regular Quarterly Bonuses and Performance Bonuses shall not be considered as
extraordinary, special incentive compensation, and will not be included as
“earnings,” “wages,” “salary,” or “compensation” in any pension, welfare, life
insurance, or other employee benefit plan or arrangement of the Company Group.
(f)The Administrator, in its sole discretion, shall have the right to modify,
supplement, suspend or terminate the Plan at any time, with or without cause and
without the consent of any person (including, for avoidance of doubt, any
Participant); provided that, except as otherwise specified in an Award Letter,
in no event shall any amendment or termination adversely affect the rights of a
Participant under any theretofore granted Performance Bonus or Regular Quarterly
Bonus without the prior written consent of such Participant.
(g)Nothing contained in the Plan shall in any way affect the right and power of
the Company Group to discharge any Participant or otherwise terminate his or her
employment at any time or for any reason or to change the terms of his or her
employment in any manner.
(h)Captions preceding the sections hereof are inserted solely as a matter of
convenience and in no way define or limit the scope or intent of any provision
hereof.
(i)The administration of the Plan shall be governed by the laws of the State of
Texas, without regard to the conflict of law principles of any state. Any
persons or corporations who now are or shall subsequently become parties to the
Plan shall be deemed to consent to this provision.
(j)Neither the Plan nor any interpretation, determination or other action taken
or omitted to be taken pursuant to the Plan shall be construed as guaranteeing a
Participant’s employment with the Company Group, a discretionary bonus or any
particular level of bonus, compensation or benefits or as giving a Participant
any right to continued employment, during any period, nor shall they be
construed as giving a Participant any right to be reemployed by the Company
Group following any termination of employment.
(k)The Plan is an unfunded incentive plan. Each Participant is an unsecured
general creditor of the Company with respect to all obligations owed under the
Plan. Amounts payable under the Plan shall be satisfied solely out of the
general assets of the Company, subject to the claims of its creditors. A
Participant will not have any interest in any fund or in any specific asset of
the Company Group of any kind by reason of a Participant’s participation in the
Plan.
8.Section 409A.
(a)The Plan is intended to either comply with, or be exempt from, the
requirements of Section 409A. To the extent that the Plan is not exempt from the
requirements of Section 409A, the Plan is intended to comply with the
requirements of Section 409A and shall be limited, construed and interpreted in
accordance with such intent. Each Participant’s right to receive any installment
payments under the Plan shall be treated as a right to receive a series of
separate payments and, accordingly, each such installment payment shall at all
times be considered a separate and distinct payment as permitted under Section
409A. Notwithstanding the foregoing, in no event whatsoever shall the Company
Group be liable for any additional tax, interest, income inclusion or other
penalty that may be imposed on a Participant by Section 409A or for damages for
failing to comply with Section 409A.
(b)Notwithstanding anything in the Plan to the contrary, any compensation or
benefits payable under the Plan that is considered nonqualified deferred
compensation under Section 409A and is designated under the Plan as payable upon
the Participant’s termination of employment shall be payable only upon the
Participant’s “separation from service” with the Company within the meaning of
Section 409A (a “Separation from Service”).





--------------------------------------------------------------------------------





(c)Notwithstanding anything in the Plan to the contrary, if the Participant is
deemed by the Company at the time of the Participant’s Separation from Service
to be a “specified employee” for purposes of Section 409A, to the extent delayed
commencement of any portion of the benefits to which the Participant is entitled
under the Plan is required in order to avoid a prohibited distribution under
Section 409A, such portion of the Participant’s benefits shall not be provided
to the Participant prior to the earlier of (A) the expiration of the six
(6)-month period measured from the date of the Participant’s Separation from
Service with the Company or (B) the date of the Participant’s death. Upon the
first business day following the expiration of the applicable Section 409A
period, all payments deferred pursuant to the preceding sentence shall be paid
in a lump sum to the Participant (or the Participant’s estate or beneficiaries),
and any remaining payments due to Participant under the Plan shall be paid as
otherwise provided herein.
IN WITNESS WHEREOF, the Company has caused the Plan to be adopted and signed by
its duly authorized officer as of the date first set forth above.
Pioneer Energy Services Corp.
By:
/s/ Bryce T. Seki
Title:
VP - General Counsel










